DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-20 are pending and examined in the following Office action. 

Claim Interpretation
	Soybean cultivar NQS 151 appears to be an inbred variety. The specification at page 16 states that the instantly claimed variety was obtained by self-pollination for a sufficient number of generations to arrive at uniformity. 

Claim Objections
	Claim 4 is objected to for its omission of a period at the end of the sentence. 
	
	Claim 13 is objected to for its recitation of “soy seed” in line 3. Claim 8, for example, recites “soybean seed.” For consistency and clarity, the Examiner suggests amending claim 13 to recite “soybean seed”. 

	Claim 15 is objected to because it recites “P NQGS 151or”. The Examiner suggests deleting the P and placing a space between 151 and or. 

Deposit of Biological Material
or (3) an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR 1.801-1.809 has already been made.  Because viability testing of all deposits is required before they can be considered to meet the requirements of 37 CFR 1.801-1.809, applicants are advised to perfect the deposit as early as is possible, and before the payment of the issue fee.  Failure to perfect a deposit by the date of payment of the issue fee may result in abandonment of the application for failure to prosecute.



Claim Rejections - 35 USC § 112
Failure to Further Limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 3-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 is drawn to a soybean plant regenerated from the tissue culture of claim 3, wherein the soybean plant comprises morphological and physiological characteristics of cultivar NQS 151. The ordinary artisan would have understood that somaclonal variation results in cells that are materially different from the original cell with chromosomal rearrangements. These plants do not necessarily share any morphological or physiological characteristics with the instantly claimed variety and encompasses an extremely broad genus of plants. Page 60 of the specification recognizes the Examiner’s position because these soybean plants are referred to as variants. Thus, these variants encompass plants and cells that are distinct from the deposited line in claim 1. Claim 3 also shares the same issue as claim 4. The culture of regenerable cells are not cells that comprise all of the morphological and physiological characteristics of the claimed variety. These cells also encompass somaclonal variants and is, therefore, similarly rejected. 
Claims 5-7 are all drawn to features of the instantly claimed soybean plant. These features do not further limit the subject matter of the instant claim 1. Thus, the claims do not specify a further limitation of the subject matter claimed, as these are all features of the deposited cultivar. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is drawn to increased shatter resistance or decreased lodging, but the claim fails to provide a point upon which to compare said increase or decrease. Is it relative to the variety? Commercially available variety? 

Claim 7 is drawn to a texture via mechanical measure of 0.28-0.31, a sensory measure of less than 1.8, at least 98% sprouting rate in warm water test, at least 95% sprouting rate in five day sprouting test, or combinations thereof. The claims are indefinite because it is unclear what a mechanical measure of 0.28-0.31 means. Is this pressure? Weight? What is a sensory measure of less than 1.8? Sprouting rate in warm water is similarly indefinite because it encompasses the relative term “warm water”. What is warm to one is not necessarily warm to another. The sprouting test is similarly indefinite because the conditions for sprouting are not specified by the claim. Thus, the metes and bounds of the claimed invention cannot be determined. The Examiner suggests cancelling this claim, especially because these appear to be features inherent to the deposit in claim 1. See also the failure to further limit rejection above. 

	Claim 12 is drawn to “a soybean seed of claim 1” to produce the soybean seed comprising at least one trait in Table 1. The claim is indefinite because it is unclear what Applicant intends. Is claim 1 directed to a genus of seeds? This is the only way in which dependent claim 12 can make sense. Furthermore, is claim 12 limited to a genus of plants that require only a single trait from table 1 and backcrossing until that trait is dominant? How can it simultaneously be true that it is a soybean seed of claim 1 and only comprise one trait in table 1? If true, Applicant’s deposit is near meaningless as the representative sample of seed is inclusive of seeds that only grow into plants having a single trait from table 1. 
	If claim 12 is a proper dependent claim, this renders the scope of the instant claim 1 indefinite. If claim 1 is drawn to a genus of soybean seeds and producing said soybean seed may result in plants with a minimum of at least one trait (and not all of the traits), then it is unclear what the deposited sample is representative of. If the deposited sample of seed can range from soybean plants having as little as one trait in common with the instant variety, it is unclear what the metes and bounds of the claimed invention are. All dependent claims are included in this rejection. 

	Claim 13 is drawn to a process of producing a soybean plant with increased disease resistance, increased shatter resistance, decreased lodging, and increased yield, or a combination thereof of soy seed in claim 1… At the outset, the Examiner notes that there is no baseline for comparison. Increased with respect to what? Furthermore, the claim is also indefinite because, as with claim 12, if the claim is directed to a process of producing a soybean plant with the soybean seed of claim 1 how can there be a combination of increased resistances? Alternatively, 

	Claim 15 is indefinite for its recitation of “the selected progeny plant.” There is insufficient antecedent basis for this limitation and it is unclear what plant is being selected. Claim 15 also recites selecting backcross progeny that comprises the desired trait or physiological and morphological characteristics of soybean cultivar NQS 151 listed in table 1 to produce the selected backcross progeny plant. The claim is indefinite because it is unclear how a trait that already exists in table 1 can meet the limitations of the preamble (i.e. introducing a desired trait into the soybean cultivar NQS 151). Stated differently, you cannot select for traits in Table 1 and simultaneously state you are introducing a desired trait into the plant. Thus, the metes and bounds of the claimed invention cannot be determined as claimed. 

Written Description
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 3 and 4 are directed to somaclonal variants.
	Claims 9 and 10 are directed to unspecific filial generations of the method of producing an F1 hybrid comprising crossing the soybean plant of claim 2 with a different soybean plant and harvesting a seed.
	Claim 12 is directed to a soybean seed, produced by crossing two soybean cultivars according to single plant selection procedure to produce a soybean seed comprising at least one trait in table 1. Claim 12 is directed to a product-by-process claim, where patentability is dictated by the product itself and not the method of making said product. 
	Claim 17 is directed to nearly any plant that uses soybean cultivar NQS 151 as starting material. 
	Each of the aforementioned claims are directed to genetic material that is obtained from either an unlimited number of potential outcrosses or genetic material that is substantially distinct from the instantly deposited variety. 
	It is well established that somaclonal variants do not recapitulate all of the morphological and physiological traits of the original tissue source. Thus, they constitute an unlimited number of potential genetic changes, none of which are described by the specification. 

	Claims 12 and 17 have similar issues to that of claims 9 and 10. 
	In contrast, the instantly deposited variety is directed to a unique set of morphological and physiological traits. The instant inbred variety does not the genus of plants, resulting in multiple divergent physiological and morphological characteristics, encompassed by the aforementioned claims. 
	It is well known that the creation of cultivars and their specific genetic background is unpredictable. See paragraph 00112 of the specification, for example. The specification continues: “a breeder of ordinary skill in the art cannot predict the final resulting lines he develops, except possibly in a very gross and general fashion. See paragraph 00113. Thus, the skilled artisan would be unable to at once envision the genus of plants encompassed by the claims because the claims encompass plants of undefined filial generations with no limits on the amount of successive potential outcrosses. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(s) 3-4, 9-10, 12, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossi (US 20090226597) as evidenced by Thomas et al (US 6313273).
Claims 3 and 4 are directed to somaclonal variants.
	Claims 9 and 10 are directed to unspecific filial generations of the method of producing an F1 hybrid comprising crossing the soybean plant of claim 2 with a different soybean plant and harvesting a seed.
	Claim 12 is directed to a soybean seed, produced by crossing two soybean cultivars according to single plant selection procedure to produce a soybean seed comprising at least one trait in table 1. Claim 12 is directed to a product-by-process claim, where patentability is dictated by the product itself and not the method of making said product. 
	Claim 17 is directed to nearly any plant that uses soybean cultivar NQS 151 as starting material.  
The claimed genus of plants do not require the unique morphological and physiological traits of the instantly deposited variety. Therefore, the following anticipation rejection is made. 
In addition, claim 19 is drawn to food products comprising the commodity plant product of claim 18. 
It is noted that commodity products do not contain cells or the entire set of physiological and morphological characteristics of the instantly claimed cultivar. For example, protein powders or protein isolates have been processed in such a way that eliminates large portions of genomic DNA. Thus, protein isolate from one soybean plant is indistinct from protein isolate from another soybean plant. 
Rossi teaches their inbred soybean variety, 2N2V58015. See paragraph 0169, see also abstract. Rossi teaches their soybean variety as having many of the same traits as the instantly Phytophthora and soybean cyst nematode. 
See In re Best, 195 USPQ 430, 433 (CCPA 1977), which teaches that where the prior art product seems to be identical to the claimed product, except that the prior art is silent as to a particularly claimed characteristic or property, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention. 
	See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products. 
	Thomas provides evidence that soy protein isolation methods, typically achieved through the use of commercial pectinases, contain reduced levels of nucleic acids due to nuclease activity in the pectinase enzymes. See abstract. Thus, Thomas provides evidence that commodity products do not contain all the morphological and physiological characteristics of the deposited variety. 
Conclusion
	No claim is allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662


	


Request for Information under 37 CFR § 1.105
Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming a seed of plant variety NQS 151, but the instant specification is silent about what starting materials and methods were used to produce plant variety NQS 151.  The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:

(i) Please supply the breeding methodology and history regarding the development of the instant variety.
a) Such information should include all of the public or commercial designations/denominations used for the original parental lines.  
b) Information pertaining to the public availability of the original parental lines should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)  Are there any patent applications or patents in which sibs or parents of the instant plant are claimed?  If so, please set forth serial numbers and names of the sibs or parents.
If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Uyeno whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662